Citation Nr: 0929925	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-05 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1941 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

The Board previously referred this case to the Veterans 
Health Administration (VHA) for an opinion as to whether the 
Veteran currently has a hearing disability as defined by VA 
regulations, including an interpretation of existing 
audiograms.  An opinion as to the etiology of the Veteran's 
hearing loss and tinnitus was also requested.  The Board has 
received a sufficient response to make a decision on the 
Veteran's claims.  In a July 26, 2009 letter, the Veteran was 
notified of such opinion and given the opportunity to submit 
additional evidence or argument within 60 days pursuant to 
38 C.F.R. § 20.903.  Although no response has been received 
and the Veteran has until September 26, 2009 to do so, the 
Board finds herein that he is entitled to a full grant of the 
benefits sought on appeal.  As such, the Veteran will not be 
prejudiced by the issuance of a final decision on his claims 
at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
his current bilateral hearing loss is causally related to in-
service noise exposure.

2.  Resolving all reasonable doubt in the Veteran's favor, 
his current tinnitus is causally related to in-service noise 
exposure.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active duty 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was incurred during active duty military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection 
for bilateral hearing loss and tinnitus constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the Veterans Claims 
Assistance Act of 2000 and implementing regulations.

The Veteran contends that he is entitled to service 
connection for his current bilateral hearing loss and 
tinnitus because such conditions are related to his in-
service noise exposure while serving as a gunner aboard the 
USS Neshanic.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

If a chronic disease is shown in service, subsequent 
manifestations of the same disease at any later date, however 
remote, may be service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including organic 
diseases of the nervous system (such as sensorineural hearing 
loss), if they manifest to a compensable degree within one 
year after service, even if there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.304; see also Duenas v. Principi, 18 Vet. App. 
512, 519 (2004).

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

As noted above, the Veteran has claimed acoustic trauma due 
to in-service noise exposure from his duties as a gunner 
aboard the USS Neshanic.  He states that he was assigned to 
the 20 mm guns and fired them on a near daily basis without 
ear or hearing protection.  See December 2004 and July 2005 
statements; February 2006 substantive appeal.  His 
representative further states that the Veteran was stationed 
next to a 3" gun.  See May 2009 brief.  The Veteran's Notice 
of Separation from U.S. Naval Service indicates that he 
served aboard the USS Neshanic as a yeoman, and there is no 
indication that he was a gunner.  The Board notes that the 
Veteran contends in his substantive appeal that he was 
engaged in combat, which, if established by the evidence of 
record, would entitle him to a presumption that he was 
exposed to noise as claimed without the need for further 
corroboration, provided that such exposure is consistent with 
the circumstances, conditions, and hardships of such service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  While the 
evidence of record is unclear as to such fact, the Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  Additionally, 
the Veteran submitted a statement from a fellow service 
member, dated in February 2006, indicating that he served 
aboard the USS Neshanic with the Veteran and the Veteran was 
a yeoman stationed as a gunner on a 20 mm anti-aircraft gun.  
As such, considering all of the evidence as a whole, the 
Board finds that the Veteran was exposed to loud noise and 
may have sustained acoustic trauma during service.

In addition to his in-service noise exposure, the Veteran has 
reported that he had significant post-service noise exposure 
while working as an FBI agent for 27 years.  However, in 
contrast to his in-service noise exposure, the Veteran states 
that he always wore ear or hearing protection during his time 
with the FBI.  See, e.g., February 2006 substantive appeal.

The Veteran's service treatment records are negative for 
complaints or treatment for hearing difficulties.  Moreover, 
his December 1946 separation examination reflects no disease 
or defect with respect to his ears and 15/15 hearing in both 
ears (whispered and spoken voice).  However, the Veteran is 
competent to describe the nature and extent of his in-service 
hearing difficulties.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  

Additionally, the Board notes that the Veteran did not seek 
treatment for hearing loss or tinnitus until many years after 
service.  However, VA regulations do not preclude service 
connection for hearing loss which first met VA's definition 
of disability after service.  Hensley, 5 Vet. App. at 159.  
As noted above, the Veteran will be entitled to service 
connection for such conditions if all of the evidence, 
including that pertinent to service, establishes that they 
were incurred or aggravated during service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d).

The Veteran began seeing a private otolaryngologist, Dr. 
Overholt, with complaints of hearing loss and ringing in the 
ears in November 1997.  Dr. Overholt noted at that time that 
the Veteran reported sudden loss of hearing in the right ear 
over the previous several weeks.  In September 2004, Dr. 
Overholt noted that an audiogram revealed asymmetric hearing 
loss in the left ear, which had been known for some time, and 
that such hearing loss had previously been attributed to the 
Veteran's extensive shooting experience as an FBI agent.  In 
November 2005, Dr. Overholt opined that the combination of 
the Veteran's in-service noise exposure as a gunner and his 
post-service noise exposure as an FBI agent resulted in 
significant sensorineural hearing loss, worse on the left ear 
than the right.  

Dr. Overholt's records include audiograms dated in November 
1997, September 2004, November 2005, and March 2007, but no 
interpretations of such results.  The Board is precluded from 
interpreting graphical representations of audiometric data.  
Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Therefore, the 
Board previously referred this case for a VHA opinion as to 
whether, based on a review of such audiograms, the Veteran 
currently has a hearing disability as defined by VA 
regulations.  In a July 2009 opinion, a VHA otolaryngologist 
opined that the Veteran has progressive sensorineural hearing 
loss bilaterally and that such loss meets the VA definition 
of a hearing disability in both ears.  See 38 C.F.R. § 3.385.  
Specifically, he stated that the audiograms demonstrated 
progressive moderate loss in the speech frequencies and 
profound loss in the higher frequencies in the right ear.  
The audiograms also revealed profound hearing loss in the 
left ear, which was more rapidly progressive and resulted in 
no useful hearing as of the most recent audiogram in March 
2007.  

The VHA otolaryngologist also expressed an opinion as to the 
etiology of the Veteran's current bilateral hearing loss and 
tinnitus.  He concluded that at least part of the Veteran's 
hearing loss and tinnitus in both ears is likely related to 
his in-service noise exposure.  Specifically, the VHA 
otolaryngologist stated that the level of noise exposure 
incurred by the Veteran during service could have caused the 
hearing loss demonstrated in both ears, and tinnitus is 
usually considered a symptom or result of hearing loss.  He 
further stated that the Veteran's current hearing loss could 
be due to noise exposure more than 50 years ago and the 
Veteran could have been unaware of the level of hearing 
impairment until many years after such exposure.  The VHA 
otolaryngologist opined that there was no way to determine 
whether the Veteran's post-service noise exposure, while 
using hearing protection, increased or complicated such 
conditions.  Additionally, he commented that there appear to 
be other medical issues that resulted in a much higher level 
of impairment of the left ear, which are not addressed in the 
record, but it would be very difficult to determine what 
amount of hearing loss was caused by such factors.

Based on the foregoing, the Board finds that the contemporary 
medical evidence demonstrates a current bilateral hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Although 
the evidence of record does not include a breakdown of the 
puretone thresholds, the Board notes that the audiograms 
appear to indicate a hearing disability for VA purposes.  
Additionally, as noted above, the VHA otolaryngologist 
determined that the Veteran's hearing loss meets the 
regulatory definition.  The Board further finds that the 
evidence of record establishes current tinnitus.  Although 
the record contains no medical diagnosis of such condition, 
tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board further concludes that the competent medical 
evidence of record establishes that direct service connection 
is warranted for bilateral hearing loss and tinnitus.  See 
38 C.F.R. § 3.303.  As noted above, Dr. Overholt opined that 
such conditions are the result of a combination of in-service 
and post-service noise exposure.  Similarly, the VHA 
otolaryngologist concluded that it is likely that such 
conditions are at least in part due to in-service noise 
exposure.  He further concluded that it is impossible to 
determine whether the Veteran's post-service noise exposure 
increased or complicated such conditions.  As such, resolving 
all reasonable doubt in the Veteran's favor, the evidence 
establishes that his current 


bilateral hearing loss and tinnitus are directly related to 
service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Therefore, the Veteran is entitled to service connection for 
such conditions.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


